                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

HOUSTON BYRD,
                       Plaintiff,                            Case No.: 2:18-cv-950
                                                             JUDGE GEORGE C. SMITH
v.                                                           Magistrate Judge Jolson


MAUREEN O’CONNOR, Chief Justice,
Supreme Court of Ohio,
                       Defendant.


                                    OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Perjury and Censor, Removal

and Sanction of Said Judge and Motion for Violation of a Guide for Pro Se Civil Litigants.

(Docs. 24 and 25). Plaintiff continues to argue that his case was wrongfully dismissed and asks

the Court to reconsider the Opinion and Order dismissing the case and the final judgment entered

against Plaintiff on November 8, 2018. (Docs. 18 and 19).

       A motion for reconsideration is the opportunity for the court to “rectify its own mistakes

in the period immediately following the entry to judgment,” not an opportunity for the Plaintiff

to re-litigate issues previously considered. White v. N.H. Dep’t of Emp’t Sec., 455 U.S. 445, 450

(1982); Macdermid Inc. v. Electrochemicals Inc., Nos. 96-3995, 96-4072, 142 F.3d 435 (Table),

1998 WL 165137, at *6 n. 7 (6th Cir. 1998). There are limited situations in which a court will

grant a motion for reconsideration, such as “when there is (1) an intervening change of

controlling law; (2) new evidence available; or (3) a need to correct a clear error or prevent

manifest injustice.”  Louisville/Jefferson Cty. Metro Gov’t v. Hotels.com, L.P., 590 F.3d 381,389
(6th Cir. 2009). The Court will only reconsider a prior motion under limited circumstances and

Plaintiff has not made any allegations that fall within the aforementioned categories. Further,

Plaintiff’s Motion is not substantiated or supported by any relevant law. Therefore, Plaintiff’s

Motion for Perjury and Censor and for Violation of a Guide for Pro Se Civil Litigants are

DENIED.

        Any other requests by Plaintiff not specifically addressed in this Opinion and Order are

DENIED AS MOOT as this matter has been fully considered and final judgment has been

entered. There is no basis for further review.

        The Clerk shall remove Documents 24 and 25 from the Court’s pending motions list and

this case shall remain closed. The Court further orders that no additional motions or other

requests for relief shall be filed in this case as this matter is closed.

        IT IS SO ORDERED.
                                                         s/ George C. Smith
                                                         GEORGE C. SMITH, JUDGE
                                                         UNITED STATES DISTRICT COURT




                                                    2
 
